MARY'S OPINION HEADING                                           








                NO. 12-06-00062-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
GLENN
MORGAN,  §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
JERRY
SMITH AND
SHARON
SMITH,     §          HENDERSON COUNTY, TEXAS
APPELLEES


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
January 9, 2006.  Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or
other postjudgment motion that extended the appellate deadlines, his notice of
appeal was due to have been filed “within 30 days after the judgment [was]
signed,” i.e., February 8, 2006. 
Appellant did not file a motion for new trial or other postjudgment
motion that extended the appellate deadlines. 
Moreover, Appellant did not file a motion for extension of time to file
his notice of appeal.  See Tex. R. App. P. 26.3.  Consequently, the time for perfecting
Appellant’s appeal was not extended.  Tex. R. App. P. 26.1(a).  Appellant filed his notice of appeal on
February 24, 2006.  Because the notice of
appeal was not filed on or before February 8, 2006, this Court has no
jurisdiction to consider the appeal.
            On March 1, 2006, this Court notified Appellant pursuant
to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal was
untimely.  Appellant was further informed
that unless the record was amended on or before March 13, 2006  to establish the jurisdiction of this Court,
the appeal would be dismissed.  The
deadline has now expired, and Appellant has neither responded to 




 
our notice or shown the
jurisdiction of this Court.
            Because this Court is not authorized to extend the time
for perfecting an appeal except as provided by
Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss
the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Opinion
delivered March 15, 2006. 
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)